Citation Nr: 0410684	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a nervous disability.  

2.  Entitlement to service connection for a stomach disability.  

3.  Whether new and material evidence to reopen a claim for 
service connection for a spinal disability, claimed as a residual 
of spinal meningitis, has been received.  

4.  Entitlement to an increased (compensable) rating for 
urethritis.  

5.  Entitlement to an increased (compensable) rating for a 
hydrocele of the right testicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
August 1946.  

The present matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision.  The veteran 
filed a notice of disagreement (NOD) in October 1999, and the RO 
issued a statement of the case (SOC) in December 1999.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in January 2000.  

The Board's decision on the issues as to service connection for a 
nervous disability, whether new and material evidence for a claim 
of service connection for a spinal disability has been received, 
and entitlement to an increased (compensable) rating for 
urethritis, is set forth below.  

With respect to the issue pertaining to a stomach disability, the 
Board notes that the issue developed for appeal was whether new 
and material evidence for a claim of service connection for a 
stomach disability had been received.  The Board has 
recharacterized the issue, as noted on the title page and 
discussed in the remand following the decision.  Furthermore 
entitlement to an increased (compensable) rating for a hydrocele 
of the right testicle is also addressed in the remand following 
the decision.  Both these matters are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is required.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims pertaining to a nervous disability, spinal 
disability, and urethritis has been accomplished.  

2.  There is no competent evidence to establish that the veteran 
has a nervous disability.  

3.  In a December 1946 rating decision, the RO denied the 
veteran's claim for service connection for a spinal disability.  
The veteran was notified of the decision that same month but did 
not initiate an appeal.  

4.  Additional evidence associated with the claims file since the 
RO's December 1946 denial, while not previously before agency 
decision makers, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  

5.  Competent medical evidence has established that the veteran 
does not have urethritis.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a nervous 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  

2.  The December 1946 RO rating decision that denied service 
connection for a spinal disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

3.  Since the December 1946 final decision, new and material 
evidence has not been received; hence, the requirements to reopen 
the claim for service connection for a spinal disability have not 
been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

4.  The criteria for a compensable rating for urethritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115b, Diagnostic Codes 
7509, 7511 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims involving nervous disability, spinal disability, and 
urethritis, has been accomplished.  

Through June 2002 and November 2003 notice letters, as well as a 
December 1999 SOC, the RO notified the veteran and his 
representative of the legal criteria governing his claims, the 
evidence that had been considered in connection with his appeal, 
and the bases for the denial of the claims.  Thus, the Board finds 
that the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's June 2002 and November 2003 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)).  In the letters, the RO notified the veteran that it 
would make reasonable efforts to help the veteran obtain evidence 
necessary to support his claim, to include medical records, 
employment records, and records from other federal agencies.  The 
RO also requested that the veteran tell it about any additional 
information or evidence that needed to be obtained, and, if 
necessary, authorization, to enable the RO to attempt to obtain 
any outstanding medical evidence.  The RO also requested the 
veteran provide it with copies of any private treatment records in 
the veteran's possession, or otherwise provide medical evidence 
relating his current claimed disabilities to a service injury, 
disease, or event.  

The Board points out that, in the recent decision of Pelegrini v. 
Principi, 17 Vet.  App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by the VA that the claimant 
provide any evidence in the claimant's possession that pertains to 
this claim (or claims).  As explained above, these requirements 
have been met with respect to the claims currently under 
consideration.  

Additionally, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered benefits.  
In that case, the Court determined that VA had failed to 
demonstrate that a lack of such a pre-adjudication notice was not 
prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) (West 2002) 
(providing that "[i]n making the determinations under [38 U.S.C.A. 
§ 7261(a)], the Court shall take due account of the rule of 
prejudicial error.").  

In the case now before the Board, the documents meeting the VCAA's 
notice requirements were provided after the rating action on 
appeal.  However, the Board finds that any lack of pre-
adjudication notice in this case has not, in any way, prejudiced 
the veteran.  As indicated above, the RO issued the December 1999 
SOC explaining what was needed to substantiate the claims, less 
than six months after the rating decision on appeal.  The veteran 
was thereafter afforded the opportunity to respond.  

Significantly, there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist the 
veteran.  In the June 2002 and November 2003 letters, the RO 
requested the veteran to identify additional relevant evidence and 
to authorize the it to obtain that evidence.  However, the veteran 
has not identified any current medical treatment for a spinal 
disability, nervous disability, or urethritis, and there is no 
evidence of a current diagnosis for those disabilities.  The 
veteran's service medical records have been reviewed.  While the 
veteran has claimed he was treated for spinal meningitis in 1945, 
which resulted in chronic back pain, there is no documented 
evidence of such treatment.  Furthermore, as noted above, there is 
not a post-service treatment history or diagnosis for back pain or 
a spinal disability.  

Moreover, as noted above, the veteran has been given opportunities 
to submit evidence to support his claim.  No outstanding sources 
of pertinent evidence, to include from any treatment providers, 
have been identified, nor has either the veteran or his 
representative indicated that there is any outstanding pertinent 
evidence that has not been obtained.  

Under these circumstances, the Board finds that any failure on 
VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the claims 
currently being considered is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  
Hence, there is no prejudice to the veteran in proceeding with a 
decision on appeal at this juncture.  

II.  Analysis

A.  Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d) (2003).  

In adjudicating a claim for benefits, the Board must determine 
whether a preponderance of the evidence supports the claim or 
whether all of the evidence is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, service medical records do not reflect a diagnosis 
or treatment for a nervous disability.  Notwithstanding the 
veteran's assertions that he currently has a nervous disability, 
manifested by anxiety and depression, secondary to his claimed 
physical disabilities, there is no medical diagnosis of a nervous 
disability.  Neither the VA examination report in June 1999, nor 
clinical records associated with the file contain any psychiatric 
diagnoses.  

The Board notes that a layperson (such as the veteran) cannot, 
through his/her own assertions, establish a medical matter, such 
as whether he/she suffers from a claimed disability (see Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  Congress has specifically 
limited entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability and 
service, or a service-connected disability), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service connection for 
a nervous disability must be denied because the first essential 
criterion for the grant of service connection, i.e., competent 
evidence of the disability for which service connection is sought, 
has not been met.

For all the foregoing reasons, the claim for service connection 
for a nervous disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Petition to Reopen

In a December 1946 decision, the RO denied the veteran's claim for 
service connection for a spinal disability.  As the veteran did 
not appeal that decision, it is final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a claim, 
which has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) provides 
that "new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes that the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 3.156.  
However, that revision applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2002).  Given the 
date of the January 1999 claim culminating in the instant appeal, 
the Board will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001; that version appears in the 2001 edition 
of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received since 
the prior final denial is, in fact, new.  As indicated by the 
regulation cited above, and by judicial case law, "new" evidence 
is that which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence with 
the evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial on 
any basis to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last 
final denial pertinent to the claim was the December 1946 RO 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  

Evidence considered at the time of the RO's December 1946 decision 
included the veteran's service medical records.  Based on a review 
of the evidence, the RO determined that a back disability was 
neither incurred in nor aggravated by service.  

Evidence associated with the claims file since the RO's December 
1946 rating decision, in particular, includes a VA examination 
report and various VA clinical records.  The Board finds that this 
evidence is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board finds that this 
evidence is not "material" for purposes of reopening, as it is not 
so significant that it must be considered to fairly decide the 
merits of the claim.  In this regard, the Board notes that, 
neither the veteran's service medical records nor any post-service 
medical evidence reflects treatment or a diagnosis for a spinal 
disability.  The Board also points out that as the veteran is not 
competent to render an opinion on a medical matter, his 
unsupported assertions, alone, even if new, do not provide a basis 
for reopening a previously disallowed claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

To constitute new and material evidence for the purposes of 
reopening a previously disallowed claim, the evidence need only, 
at a minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability", even where it will not eventually convince VA to 
alter its decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 
3.156.  In this case, the veteran has not met that minimum 
threshold.  

As new and material evidence has not been submitted, the criteria 
for reopening the claim for service connection for a spinal 
disability, claimed as a residual of spinal meningitis, have not 
been met.  

C.  Increased Rating

The veteran contends that his service-connected urethritis is more 
severe than the current rating indicates.  

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability evaluations.  
See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  

Where entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected urethritis has been rated by the 
RO as noncompensable. The RO has rated this disability by analogy 
to 38 C.F.R. § 4.115b, Diagnostic Code 7511 (stricture of ureter).  
See 38 C.F.R. § 4.20 (2003).  Under Diagnostic Code 7511, 
stricture of the ureter is rated as hydronephrosis under 
Diagnostic Code 7509, except if recurrent stone is present.  Under 
Diagnostic Code 7509, hydronephrosis with only an occasional 
attack of colic, not infected and not requiring catheter drainage, 
warrants a 10 percent rating.  A 20 percent evaluation is for 
application where there are frequent attacks of colic requiring 
catheter drainage; a 30 percent evaluation is warranted where 
there are frequent attacks of colic with infection (pyonephrosis) 
and impaired kidney function.  Finally, severe hydronephrosis is 
rated under the criteria for renal dysfunction.  38 C.F.R. § 
4.115b, Diagnostic Code 7509.  

A June 1999 VA examination report reflects a lack of evidence of 
urethritis, and the veteran has not otherwise identified any 
treatment for the disability.  As such there is no evidence of 
hydronephrosis, colic or infection to warrant even a compensable 
evaluation.  Furthermore, the veteran does not meet the criteria 
for a 20 or 30 percent evaluation.  The Board has also considered 
the possibility that rating the veteran's disability under another 
diagnostic code may warrant a higher rating.  However, a review of 
the medical evidence discloses that the evidence is insufficient 
to warrant a compensable rating based on renal dysfunction, 
voiding dysfunction, urinary frequency, obstructed voiding or 
urinary tract infections (see 38 C.F.R. §§ 4.115, 4.115b) or any 
other symptomatology as provided for under Diagnostic Codes 7500-
7542 (2003).  

Under these circumstances, the Board determines that the claim for 
a compensable rating for urethritis must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is against 
the claim, the doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 



ORDER

Service connection for a nervous disability is denied.

As new and material evidence has not been received, the petition 
to reopen the claim for service connection for a spinal 
disability, claimed as a residual of spinal meningitis, is denied.  

A compensable rating for urethritis is denied.  


REMAND

The Board finds that additional evidentiary development on the 
matter of a compensable evaluation for a hydrocele of the right 
testicle is warranted.  

In this regard, the Board notes that the veteran last underwent a 
VA examination in June 1999 wherein the examiner diagnosed status 
post hydrocelectomy; a small, normal right testicle; small left 
varices; and impotence due to hypertension medication.  
Additionally, the veteran was noted to have been circumcised in 
1994 due to a penile infection.  In an October 1999 statement, the 
veteran reported that he had had surgery on his right testicle in 
1995 at the Northport VA Medical Center (VAMC).  He also reported 
that he experienced pain and swelling in his right testicle.  

The Board observes that the 1995 records have not been made 
available for review and should be requested and secured.  
Furthermore, given the veteran's complaints, which were not 
addressed by the examiner in June 1999, and the number of years 
since the veteran was last examined, the Board finds that a 
current examination is indicated.  The fulfillment of the VA's 
statutory duty to assist the veteran includes providing a thorough 
and contemporaneous medical examination when indicated so that the 
disability evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a denial 
of his claim for a compensable evaluation for a hydrocele of the 
right testicle.  See 38 C.F.R. § 3.655 (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the veteran fails to report to the scheduled 
examination, the RO should obtain and associate with the record 
any notice of the examination sent to the veteran.  

Furthermore, the Board observes that with respect to the veteran's 
claim for a stomach disability, a July 1947 rating decision denied 
the veteran service connection for a stomach disability.  The 
rating decision noted that the denial was for "outpatient 
treatment purposes only."  The claims file does not reflect the 
veteran was notified of the adverse determination by letter.  

Given the veteran's current claim for service connection for a 
stomach disability is for compensation purposes, as well as the 
lack of any notification of the prior July 1947 rating denial, the 
Board finds that de novo consideration of this issue is 
appropriate.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2003).  The veteran and his representative should 
be given the opportunity to present argument and evidence for 
purposes of de novo consideration of his claim, and consideration 
by the RO in the first instance will avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Further, to ensure that all due process requirements are met with 
respect to the claims for a compensable evaluation for a hydrocele 
of the right testicle, and service connection for a stomach 
disability, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent to 
the claims, notifying him that he has a one year period for 
response, and requesting that he submit all medical evidence 
pertinent to the claims that is in his possession.  After 
providing the notice described above, the RO should attempt to 
obtain any pertinent outstanding evidence for which the veteran 
provides sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the veteran and his representative a 
letter requesting that the veteran provide sufficient information, 
and if necessary, authorization to enable it to obtain any 
additional evidence pertinent to the issues not currently of 
record.  The RO should also invite the veteran to submit any 
pertinent evidence in his possession, and explain the type of 
evidence that is his ultimate responsibility to submit.  The RO's 
letter should clearly explain to the veteran that he has a full 
one-year period to respond (although VA may decide the claim 
within the one-year period).  

2.  If the veteran responds, the RO should assist the veteran in 
obtaining any additional evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 (2003).  All 
records/responses received should be associated with the claims 
file.  If any records sought are not obtained, the RO should 
notify the veteran and his representative of the records that were 
not obtained, explain the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses received are associated 
with the veteran's claims file, or a reasonable time period for 
the veteran's response has expired, the veteran should be 
scheduled for a VA genitourinary examination to determine the 
current severity of his service-connected hydrocele of the right 
testicle.  All necessary tests and studies should be conducted. 

The examiner should specifically note any voiding dysfunction, 
urinary frequency, and urinary tract infection, as it relates to 
the veteran's hydrocele of the right testicle and should also 
comment on the etiology of any pain or swelling associated with 
the right testicle.  The examiner must provide the complete 
rationale for the conclusions reached in a printed (typewritten) 
report.  

4.  To help avoid future remand, the RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

6.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
adjudicate the claim of a compensable rating for a hydrocele of 
the right testicle, as well as de novo review of the claim of 
service connection for a stomach disability, in light of all 
pertinent evidence.  

7.  If any benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate 
supplemental SOC (to include clear reasons and bases for the RO's 
determination), and afford them the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



